Citation Nr: 1642986	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard.  He served on active duty from January 1991 to July 1991, from January 2003 to September 2004, and from August 2008 to August 2009.  He also had periods of active duty for training (ACDUTRA) from May to September 1986 and July to December 1989 and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In his March 2013 substantive appeal, the Veteran requested a Travel Board hearing; however, in October 2014 and December 2014, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed his military service, but was aggravated by his military noise exposure.

2.  The Veteran has tinnitus as a result of military noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests listed chronic diseases, including organic diseases of the nervous system such as hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Although hearing thresholds may demonstrate some level of hearing loss under Hensley, a "defect" for the purposes of the presumption of soundness does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he suffers from bilateral hearing loss and that, while such preexisted his active duty service, it was nevertheless aggravated by his active duty service from August 2008 to August 2009.  Furthermore, he contends that he began to experience "constant" tinnitus during this same period of active duty.  See September 2010 Statement in Support of Claim; June 2012 Notice of Disagreement.  He reported military noise exposure from helicopters, weapons, vehicles, generators, and heavy equipment.  See April 2011 VA examination.  He also denies any non-service related noise exposure.  Id.

The Veteran is competent to report in-service noise exposure; that he experienced increasing hearing problems after active service in 2008 and 2009; and that he experienced constant tinnitus beginning during his active duty service in 2008 and 2009, and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include his service in Afghanistan in 2008 and 2009.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the nature and progression of his bilateral hearing loss and tinnitus are both competent and credible lay evidence of such.

Furthermore, the Veteran has both current bilateral hearing loss and tinnitus.  Specifically, his bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a February 2015 VA audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
50
75
75
LEFT
10
10
40
75
70

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  Moreover, given the nature of the disability, the Veteran is competent to say that he experiences tinnitus, and the Board finds no reason to question his credibility as to that fact.
      
The competent and credible evidence of record demonstrates that his bilateral hearing loss, which pre-existed his military service, was aggravated by his military noise exposure.  Moreover, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, the competent and credible evidence of record demonstrates that his tinnitus is related to his military noise exposure and bilateral hearing loss.  See 38 C.F.R. § 3.303(b). 

The Veteran's service treatment records contain multiple audiograms spanning from 1985 to 2009, as well as numerous treatment records and medical profiles discussing his hearing difficulties.  In July 1985, when the Veteran joined the Army National Guard, he reported a history of hearing loss since childhood.  An audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
15
70
70
LEFT
5
5
5
25
50

A January 1988 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
20
75
70
LEFT
5
0
5
30
60

A January 1988 private treatment record noted the Veteran's complaints of intermittent high pitched tinnitus for several years.  That same month, he was granted a waiver to be appointed to the combat engineer branch despite his hearing loss.

A November 1990 periodic examination audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
70
65
LEFT
0
0
0
35
60

A May 1991 redeployment audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
20
50
65
LEFT
25
20
20
45
65

A December 1991 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
0
20
25
0
LEFT
0
0
0
0
10

A January 1992 letter from the Veteran's physician noted that his hearing had considerably improved.  The physician noted that his use of hearing protection during exposure to loud noise and avoidance of loud noise could have also contributed to that improvement.  Based upon the physician's letter, a January 1992 service treatment record noted that his permanent hearing profile was being removed.

In a May 1996 report of medical history, the Veteran once again reported a history of hearing loss.  A May 1996 audiogram revealed puretone threshold as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
30
65
70
LEFT
10
5
15
10
65

An August 2001 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
30
65
65
LEFT
5
5
20
60
60

He was once again given a physical profile due to his hearing loss.  He could not be assigned to an environment where prolonged loud noise exposure was required.  Furthermore, he was required to wear hearing protection in noisy areas.

A September 2003 speech recognition in noise test recommended that the Veteran be reassigned to a non-noise hazardous military occupation specialty.

An August 2006 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
35
75
70
LEFT
5
0
25
65
65

An April 2008 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
35
70
75
LEFT
10
10
25
75
75

A July 2009 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
40
70
65
LEFT
5
0
25
65
65

An October 2009 VA treatment record following his deployment to Afghanistan noted the Veteran's complaint of ringing in his ears, and that he spent a lot of time riding around in helicopters.  In an October 2009 post-deployment health re-assessment, he again reported a ringing in his ears that he felt was related to his recent deployment.  A November 2009 service treatment record notes his complaint of ringing in his ears.  He stated that he was not sure exactly when the ringing started, but that he was sure it was not present prior to his deployment.  

In December 2009, the Veteran once again reported ringing in his ears that became worse with background noise.  He stated that people noticed him leaning into conversations.  During a December 2009 VA audiology consult, he reported reduced hearing in both hears following his active duty service.  He also reported experiencing tinnitus since he was discharged from active duty.

Thus, beginning with the Veteran's July 1985 examination, almost all of his audiograms performed during his military service show a hearing loss disability under 38 C.F.R. § 3.385.  As noted above, he specifically contends that his hearing was aggravated beyond its natural progression by his active duty service from August 2008 to August 2009.  

It is not in dispute that hearing loss pre-existed the Veteran's periods of service.  Veterans are presumed to have been in sound condition, except for conditions noted on examination when the Veteran was accepted for service.  38 U.S.C.A. § 1111 (West 2012).  The 1985 examination was conducted when the Veteran was accepted for service and showed hearing loss disability as defined by VA.

Thus, the ultimate issue is whether the Veteran's preexisting bilateral hearing loss disability was aggravated by his military service, to include his active duty service.

Pertinent to the claim for service connection for bilateral hearing loss, 38 U.S.C.A. § 1153 and its implementing regulation direct that service connection will be established for a preexisting disability that worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Such aggravation will be presumed (unless rebutted) where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernable increase in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a worsening preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder s. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence "that the increase in disability is due to the nature progression of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A review of the Veteran's audiograms reveals a steady progression of his bilateral hearing loss from July 1985 to July 2009.  With regard to his first period of active duty, comparison of his November 1990 and May 1991 audiograms shows a worsening at 500, 1000, and 2000 Hertz for both ears.  Thereafter, while the Veteran's hearing acuity at 500 and 1000 Hertz seemed to improve, his bilateral hearing acuity at 2000 remained consistent, with thresholds in the right ear ranging from 20 to 40 decibels, and thresholds in the left ear ranging from 15 to 25 decibels.  Parenthetically, the Board notes that the December 1991 audiogram showed significant improvement in his bilateral hearing; however, in comparing that audiogram with the other contemporaneous evidence, including audiograms both before and after, the Board finds that those results are exceptional and not reliable.  There are no audiograms that are contemporaneous with his second period of active duty.  Comparison of his April 2008 audiogram and the August 2009 audiogram demonstrates an increase in puretone threshold at 500, 1000, and 2000 Hertz in the left ear.  Therefore, it is reasonable to conclude these results represent a worsening in his hearing acuity as a result of active duty service.  Furthermore, his April 2011 VA examination demonstrated that his right ear hearing loss continued to worsen.  For example, at 2000 Hertz, the Veteran's puretone decreased to 35 decibels.  Therefore, it is necessary to show by clear and unmistakable evidence that the decrease in his hearing acuity was due to the natural progression of the disability in order to deny service connection.

In April 2011, the Veteran underwent a VA examination.  The examiner addressed his July 1985 audiogram that revealed severe high frequency hearing loss in the right ear and moderate high frequency hearing loss in the left, as well as each of his in-service audiograms, and his reports of military noise exposure and the lack of civilian noise exposure.  Overall, the examiner opined that his bilateral hearing loss and tinnitus were less likely as not permanently aggravated by his military noise exposure.  The examiner noted that his pre-existing hearing loss did not undergo any permanent threshold shifts during his periods of active duty.  Moreover, with regard to his tinnitus, the examiner noted that tinnitus existed prior to service and was likely secondary to the Veteran's bilateral hearing loss.  Because his hearing loss did not progress during active duty, the examiner reasoned that his tinnitus was also not permanently aggravated by noise exposure.

In his June 2012 notice of disagreement, the Veteran stated that, while he may have experienced intermittent tinnitus prior to active duty, his in-service noise exposure resulted in "continuous tinnitus."

In his March 2013 substantive appeal, the Veteran once again stated that, while he may have experienced intermittent tinnitus prior to his deployment to Afghanistan, his active duty noise exposure resulted in a constant tinnitus.  He stated that tinnitus now affected his ability to sleep.

In February 2014, the Veteran underwent another VA examination.  He reported that he was exposure to hazardous noise as an equipment operator, and engineer platoon leader, and as a maintenance battalion commander during active duty.  After reviewing the claims file and interviewing the Veteran, the examiner opined that it was at least as likely as not that his bilateral hearing loss was permanently aggravated beyond its natural progression by his military service.  The examiner reasoned that, while his hearing loss did not undergo changes during his periods of active duty, there where auditory threshold shifts between 1990 and 2006, a timeframe that included several periods of active duty, ACDUTRA, and INACDUTRA, and that these shifts were likely the result of the Veteran's noise exposure as a member of the National Guard.

With regard to the Veteran's tinnitus, the examiner noted that, although he experienced a "tone" intermittently prior to service, it had become constant following service.  The examiner opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss.

The Board finds that the evidence of record fails to demonstrate that the worsening in the Veteran's hearing acuity during his periods of active duty was clearly and unmistakably due to the natural progression of his preexisting hearing loss disability and not his military noise exposure.  In this regard, while the April 2011 VA concluded that his hearing acuity was not permanently aggravated by his service from 2008 to 2009, the examiner did not address the threshold shifts at 500, 1000, and 2000 Hertz in the left ear, and failed to explain why those shifts were not significant.  Moreover, the examiner failed to address the shifts in hearing acuity during his first period of active duty.  As a result, the Board finds that the April 2011 does represent clear and unmistakable evidence that the Veteran's decreasing hearing acuity during those periods of active duty was due to the natural progression of the disability.  Moreover, the Board notes that the February 2014 VA examiner concluded that the Veteran's hearing loss was, at least in part, due his military service, to include hazardous noise exposure during active duty, ACDUTRA, and INACDUTRA.

Therefore, the Board finds that the Veteran's preexisting bilateral hearing loss was aggravated beyond its natural progression by his military service.  As a result, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

With regard to claim for tinnitus, the evidence of record, including the Veteran's own lay statements indicate that tinnitus may have preexisted his periods of active duty service.  As noted above, during the January 1988 private audiological examination, the Veteran reported intermittent tinnitus.

Pertinent to the claim for service connection for tinnitus, that disability was not identified on an examination when the Veteran was accepted for service, therefore the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption can be rebutted only by clear and unmistakable evidence that the disability both pre-existed; and was not aggravated in service.

In this case, none of the Veteran's examinations contemporaneous to his three periods of active duty note a diagnosis of chronic tinnitus.  Therefore, in order to rebut the presumption of soundness, VA must demonstrate that tinnitus clearly and unmistakably preexisted service and was not aggravated by service.  

As noted above, in January 1988, the Veteran reported intermittent tinnitus.  The next mention of tinnitus and/or ringing in the ears is in the October 2009 VA treatment record in which he complained of ringing in his ears, as well as the October 2009 post deployment health assessment when he again reported ringing in the ears.  A December 2009 VA treatment record noted his complaint of tinnitus, and that he had experienced it for "years," but that it had really worsened during his deployment to Afghanistan due to being around engines and generators.  As noted above, the April 2011 VA examiner determined that because the Veteran's bilateral hearing loss was not aggravated by his active duty service; and because that his tinnitus was likely a symptom of his bilateral hearing loss, his tinnitus was also not aggravated by his active duty service.  However, the examination report fails to reflect consideration of his lay statements concerning the increase in severity during his deployment to Afghanistan.  Moreover, the examiner failed properly address whether his tinnitus both clearly and unmistakably preexisted and was not aggravated his active duty service.  Conversely, the February 2014 VA examiner determined that the Veteran's bilateral hearing loss was permanently aggravated by his active duty service and his service in the National Guard, and that his tinnitus was related to this additional hearing loss, to include the additional loss sustained in Afghanistan.  Therefore, the Board finds that this evidence fails to demonstrate that his tinnitus clearly and unmistakably preexisted his periods of active duty and was not aggravated therein.  Thus, the Board finds that the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111.

As for the Veteran's assertions that, although he experienced intermittent tinnitus prior to his period of active duty service from 2008 to 2009, but that it became constant during that period of service, the Board notes again that he, as a lay person, is competent to report on matters observed or within his personal knowledge.  38 C.F.R. § 3.159(a)(2); Barr, supra; see also Layno, supra.  He is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he began to experience constant tinnitus during his period of active duty service from 2008 to 2009, and that he has continued to experience constant tinnitus since his discharge.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's statements regarding the onset of constant tinnitus, as well as a continuity of symptoms since service, are credible.  As noted above, the record demonstrate in-service noise exposure during the Veteran's period of active duty service from 2008 to 2009, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that, while he had times of intermittent tinnitus throughout the years, it did not become constant until his deployment in Afghanistan when he was subjected to noise from helicopters and machines.  Moreover, there is no evidence in the record indicating that these statements are not credible.

These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight.  Furthermore, both VA examiners opined that his tinnitus was related to his now-service-connected bilateral hearing loss.  As a result, service connection for tinnitus is warranted.  38 C.F.R. § 3.303, 3.304, 3.310.

In sum, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


